Citation Nr: 1600437	
Decision Date: 01/06/16    Archive Date: 01/21/16	

DOCKET NO.  12-03 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for asthma, and if so, whether the claim might be allowed.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel

INTRODUCTION

The Veteran served on active duty from July 1971 to July 1972.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In a decision of December 2014, the Board found that new and material evidence had not, in fact, been submitted sufficient to reopen the Veteran's previously-denied claim, and, in so doing, denied entitlement to service connection for asthma.  That determination was subsequently appealed to the United States Court of Appeals for Veterans Claims (Court) which, in a September 2015 Order, remanded the Veteran's case to the Board for action consistent with an August 2015 Joint Motion.  The case is now, once more, before the Board for appellate review.

In addition to paper claims files, there are additional records in Virtual VA and Veterans Benefits Management System (VBMS) electronic files.


FINDINGS OF FACT

1.  In an unappealed rating decision of January 1987, the RO denied entitlement to service connection for asthma.

2.  Evidence received since the time of the RO's January 1987 decision denying entitlement to service connection for asthma is neither cumulative nor redundant, and, when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim.

3.  Asthma is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.  

CONCLUSIONS OF LAW

1.  The decision of the RO in January 1987 denying entitlement to service connection for asthma is final.  38 U.S.C.A. §§ 5103, 5103A, 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  

2.  Evidence received since the time of the RO's decision in January 1987 denying entitlement to service connection for asthma is both new and material, and sufficient to reopen the Veteran's previously-denied claim.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  

3.  Asthma was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in September and December 2010 of the information and evidence needed to substantiate and complete his claim, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.  

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim.  As to the issue currently before the Board, there is no evidence that additional records have yet to be requested, or that a VA examination is in order.  

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions offered during the course of a hearing before the undersigned Veterans Law Judge in July 2014, as well as service treatment records, and both VA (including Virtual VA and Veterans Benefits Management System) and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Analysis

The Veteran in this case seeks entitlement to service connection for asthma.  In pertinent part, it is contended that the Veteran's asthma had its origin during his period of active military service.  

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2015).  

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Notwithstanding the aforementioned, once entitlement to service connection for a given disorder has been denied by a decision of the RO, that decision, absent disagreement by the Veteran within a period of one year, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  Where a claim for entitlement to service connection has been previously denied, and that decision becomes final, the claim can be reopened and reconsidered only if new and material evidence has been presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  

Evidence is considered to be "new" if it was not previously submitted to agency decisionmakers.  Evidence is "material" if, by itself, or when considered with previous evidence of record, it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  In addition, new evidence may be found to be material if it provides a "more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board of Veterans' Appeals to alter its decision."  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In determining whether new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the present case, at the time of the aforementioned rating decision in January 1987, it was noted that the Veteran's service treatment records were negative for diagnoses of or treatment for asthma, though private treatment records showed both diagnoses and treatment for that disability.  Significantly, the January 1987 rating decision denied entitlement to service connection for asthma essentially on the basis that there was no evidence of any inservice treatment for asthma, and that private treatment records showed that the Veteran gave conflicting evidence concerning his history of asthma.  More specifically, during the course of a private hospitalization in January 1985, the Veteran gave a history of asthma since the age of 22.  However, at another point during that same hospitalization, he reported a history of asthma "since age 2."  Based on such findings, the Board denied entitlement to service connection for asthma.  That determination was adequately supported by and consistent with the evidence then of record, and is now final.

Evidence submitted since the time of the January 1987 rating decision, consisting, for the most part, of VA and private treatment records and examination reports, and the Veteran's testimony at a videoconference hearing before the undersigned Veterans Law Judge in July 2014, is both "new" and "material" as to the issue of service connection for chronic asthma.  More specifically, since the time of the January 1987 rating decision, the Veteran has received continuing treatment for what has been described as asthma.  Moreover, in his February 2012 Substantive Appeal, the Veteran indicated that, in October 1971, he suffered an asthma attack for which he received treatment onboard a hospital ship at Charleston (South Carolina) Naval Base.  Significantly, at the time of the aforementioned hearing in July 2014, the Veteran testified that he experienced an asthma attack while on active duty, for which he received treatment from a corpsman, an episode which reportedly resulted in his being diagnosed as an "asthmatic."  Such evidence, at a minimum, provides a "more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability," and, accordingly, is sufficient to reopen his previously-denied claim for service connection for asthma.  As noted, this evidence is presumed credible for the purposes of reopening the claim.  See Justus, supra.

Having determined that new and material evidence has been received sufficient to reopen the Veteran's claim, the Board must now turn to a de novo review of the entire pertinent evidence of record.  In that regard, the Board notes that, at the time of the issuance of a Statement of the Case (SOC) in February 2012, the Veteran was advised that, while his claim had been "reopened," the evidence of record was insufficient to establish that his chronic asthma had its origin in service, or was in any way related to an incident or incidents of service.  Moreover, he and his representative had offered arguments on the merits of this issue throughout the appeal.  Accordingly, the Board is of the opinion that the Veteran has been advised of the evidence necessary to substantiate his claim, and that he will not be prejudiced by an adjudication of his claim "on the merits."  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service treatment records, it should be noted, are negative for any evidence whatsoever of either a diagnosis of or treatment for asthma.  In fact, the earliest clinical indication of the presence of potentially chronic asthma is revealed by private records of hospitalization dated in January 1985, almost 13 years following the Veteran's discharge from service.  In that regard, during that period of hospitalization, the Veteran gave a history of asthma since the age of 22 (placing the origin of his asthma at a point in time approximately two years following his discharge from service).  He did not report any in-service treatment or findings.  This evidence is highly probative as it was obtained during receipt of treatment.  However, only one week later, during that same period of hospitalization, the Veteran gave a contradictory history of asthma since the age of two, placing the origin of his asthma at a point in time prior to his entry upon active service.  In any case, and as noted above, service treatment records show no evidence whatsoever of chronic asthma and at the time these histories were given, neither reported any findings or treatment in service.  

The Board notes that, during the course of a private vocational rehabilitation evaluation in August 1997, the Veteran gave a history of asthma requiring inhaler medication for seasonal pollen problems for the past 20-plus years.  However, at the time of a subsequent VA general medical examination in August 2011, the Veteran made no mention whatsoever of problems with asthma.  Significantly, a physical examination of the Veteran's lungs conducted at that time showed them to be clear, with clear breath sounds and no rhonchi.  Moreover, no pertinent diagnosis was noted.

In evaluating the Veteran's claimed asthma, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In that regard, the Veteran has more recently traced the origin of his current asthma to his period of active military service.  However, there currently exists no persuasive evidence that the Veteran's asthma, to the extent it currently exists, had its origin during, or is in any way related to, his period of active service.  The Veteran's statements, when weighed against the objective evidence of record, are neither credible nor of particular probative value.  Significantly, the Veteran, as a lay person, is not competent to create the requisite causal nexus for the disability at issue.  Moreover, as noted, this is inconsistent with the earlier history given which did not associate asthma findings with service.  Although laypersons are competent to provide opinions on certain medical issues [see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)] the issue regarding the etiology of the disability in question falls outside the realm of common knowledge of a layperson.  Significantly, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran possesses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Based on the aforementioned, the Board is unable to reasonably associate the Veteran's current asthma, first persuasively documented many years following service discharge, with any incident or incidents of his period of active military service.  Under the circumstances, service connection for chronic asthma must be denied.  


ORDER

Entitlement to service connection for asthma is denied.  


	                        ____________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


